        Case 1:21-cv-00095-JHR-LF Document 25 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

S.E.B.M., a minor, by and through her next friend,
MARIA MENDEZ FELIPE,

               Plaintiff,                                             No. 21-cv-00095-JHR-LF

       v.

THE UNITED STATES OF AMERICA,

               Defendant.


                                            ORDER

       Before the Court is the parties’ Stipulated Motion to Hold Action in Abeyance for an

Additional Sixty (60) Days. Based on the reasons provided in the stipulated motion, and good

cause appearing therefor, the Court orders that this action, including all proceedings and case

deadlines, shall be held in abeyance for an additional sixty (60) days to allow the parties to focus

their attention on settlement discussions. The stay will end on Wednesday, September 15, 2021

unless further extended by the Court.

       IT IS SO ORDERED.

DATED: July 27, 2021




                                                              _____________________
                                                              JERRY H. RITTER
                                                              United States Magistrate Judge




                                                 1
